        Case 1:16-cr-00485-JKB Document 1785 Filed 09/08/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                  *
UNITED STATES OF AMERICA,                         *

       v.                                         *                  CRIM. NO. JKB-16-485

DONTE HARRIS,                                     *
       Defendant                                  *

*      *       *       *      *       *       *       *      *       *       *      *
                                  MEMORANDUM ORDER

       Now pending before the Court is Defendant Donte Harris' Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i).           (ECF No. 1779.) The

Government does not oppose the motion (see ECF No. 1780) and no hearing is necessary. See

Local Rules 105.6, 207 (D. Md. 2018). Harris' motion will be granted.

       Harris filed a request for compassionate release with the warden of his institution on

August 7, 2020, and the government does not dispute that he is procedurally eligible for

compassionate release. (See ECF No. 179-1, at 5.) Harris has provided evidence that he has

serious medical conditions which dramatically heighten his risk of suffering severe illness or death

should he contract COVID-19. The combination of the ongoing COVID-19 pandemic and these

medical conditions constitutes an "extraordinary and compelling" reason for compas~ionate

release under§ 3582(c)(l)(A)(i). Harris has already served 29 months of his 38-month sentence,

and he is scheduled to be transferred to a residential reentry center on September 24, 2020. (ECF

No. 1779-1, at 1.) Under these circumstances, the§ 3553(a) factors permit compassionate release.




                                                  1
         Case 1:16-cr-00485-JKB Document 1785 Filed 09/08/20 Page 2 of 2



      Accordingly, it is hereby ORDERED:

   1. Pursuant to 28 U.S.C. § 3582(c)(l)(A)(i), the Defendant Donte Harris' term of

      incarceration is reduced to Time Served plus 14 days, followed by a three-year term of

      supervised release.

   2. Prior to his release from custody, the Bureau of Prisons is directed to place Harris in

      quarantine for a period of 14 days and to evaluate him for the purposes of receiving a

      medical clearance.

   3. Upon the expiration of the 14-day quarantine period and receipt of a medical clearance,

      Harri s is to be released from custody.

   4. An Amended Judgment & Commitment Order shall issue.



DA TED this   e.>   day of September, 2020.

                                                BY THE COURT:




                                                James K. Bredar
                                                Chief Judge




                                                  2
